PER CURIAM.
We affirm the trial court’s dismissal of appellant’s untimely and successive motion for postconviction relief. The motion attempted to raise the procedurally barred claim that appellant was incompetent during his trial, which occurred in 2000. See Thompson v. State, 88 So.3d 312, 316 (Fla. 4th DCA 2012) (citing Nelson v. State, 43 So.3d 20, 33 (Fla.2010)). Appellant has filed numerous postconviction challenges and appeals. Appellant was recently cautioned against frivolous filing in case num*251ber 4D11-4522. He is again cautioned. The filing of frivolous postconviction challenges and appeals will result in sanctions, including referral to prison officials for disciplinary proceedings and/or a prohibition on pro se filing in this court. See State v. Spencer, 751 So.2d 47 (Fla.1999); § 944.279(1), Fla. Stat. (2012).

Affirmed; appellant cautioned against frivolous filing.

HAZOURI, LEVINE and CONNER, JJ., concur.